Suit in detinue by appellant against appellee for recovery of a Ford car. Plaintiff relied for recovery upon a mortgage, duly recorded, executed by one Gray, to whom plaintiff had sold the car, permitting him to have the possession and use thereof. About one month from the date of sale the car was badly damaged by Gray, and was carried by him to the garage of Young and Poore for repairs, which were made, and considerable expense incurred. The repair bill was not paid, and defendant's title is that of a purchaser at a public sale of the car, had pursuant to the enforcement of the statutory mechanic's lien. Section 8863, Code 1923. Whether or not the mechanic's lien is superior to plaintiff's title as mortgagee, was the pivotal question in the case.
Defendant offered evidence to the effect that one Bond (who was in the employ of plaintiff, and looking after the sale of its cars, including this particular car) came into the garage while the repairs were in progress, and was informed that the car under repair was the Gray car, and, with such knowledge, *Page 507 
made no objection thereto. Bond denied this, and a controverted issue of fact was thus presented.
In Walden Auto Co. v. Mixon, 196 Ala. 346, 71 So. 694, the general rule was recognized that such statutory lien will not take precedence of a prior chattel mortgage, of which the lien claimant had actual or constructive notice at the time, unless the mortgagee expressly or impliedly authorized the mortgagor to engage the services or material for which the lien is claimed.
The case of Watts v. Sweeney, 127 Ind. 116, 26 N.E. 680, 22 Am. St. Rep. 615, was noted in the Mixon Case, supra, as an illustration of the doctrine that, in some instances, by the very circumstances of the case, as to property left by the mortgagee in possession of the mortgagor for some indefinite time with a knowledge of the necessity of repair for its continued use, preservation, and maintenance of its value as security, the incurring of such charges by the mortgagor may be held as having been done under the implied authority of the mortgagee, and this though the mortgagee had no actual notice of such repairs at the time. Reference to this authority is also found in Mathers v. Barrow, 202 Ala. 342, 80 So. 424.
But this court, in the Walden Case, supra, declined to extend this doctrine to the facts there presented, which, so far as the legal question involved is concerned, is analogous to the instant case, and held that, as the mortgagee had no notice of such repairs, his title must prevail. The other authorities therein cited, among them Broom v. Dale, 109 Miss. 52,67 So. 659, L.R.A. 1915D, 1146, are distinguished upon the ground that it appeared the mortgagee had knowledge of the repairs and made no objection thereto.
In the instant case, as to whether or not the mortgagee had such knowledge was a controverted issue of fact. Plaintiff reserved several exceptions to the oral charge of the court. We find merit in the exception to that portion of the court's charge which forms the seventh assignment of error. As we read and understand this portion of the charge, it applies the doctrine of the case of Watts v. Sweeney, supra, which was, in effect, held inapplicable in cases of this character in Walden Auto Co. v. Mixon, supra.
We think the evidence was sufficient from which the jury could infer that plaintiff's agent Bond was acting within the line and scope of his authority, and whether or not Bond had knowledge of these repairs at the time, as indicated by proof offered by defendant, presents the pivotal question of fact in the case.
For the error indicated, let the judgment be reversed and the cause remanded.
Reversed and remanded.
All the Justices concur.